UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: W.P. Stewart & Co. Growth Fund Annual Report December 31, 2011 May not be distributed unless accompanied with or preceded by a current prospectus. W.P. Stewart & Co. Growth Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 3 Fund Expenses 4 Fund Profile 5 Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 17 Supplemental Information 18 W.P. Stewart & Co. Growth Fund Annual Report to Shareholders as of December 31, 2011 Investment Advisor’s Comments Review of the Year If one simply looked at their account balance at year end compared to the beginning of the year, one might conclude that 2011 was an uneventful year.The reality is that it was a year of meaningful ups and downs with the end result being low single digit returns for the market and the Fund.The Fund’s net asset value per share on December 31, 2011 was $16.32 given the 10 for 1 split that occurred in late April.This represents a total investment return of 0.82% for 2011, modestly behind the 2.11% for the S&P 500 Index over the same period.2011 was another year of positive returns but certainly nothing to write home about. The low single digit returns in 2011 were frustrating given the 20%+ earnings growth posted by the Fund’s holdings.However, this was somewhat understandable given the extreme uncertainty surrounding the events in Europe as well as what appeared to be the political brinksmanship in the U.S. over the debt ceiling and the extension of the payroll tax reduction.The most comforting aspect of the year is that this 20%+ earnings growth was strong and stock valuations became more attractive.The year also saw significant disparity between sectors.The best performing sectors of the market were those that were defensive and offered attractive dividend yields.This included Utilities, Consumer Staples and Healthcare.The weakest sector by far was Financials which was understandable given the concerns that arose surrounding European debt as well as the continuing U.S. mortgage crisis.The Fund did not have a meaningful impact during the year from sector exposure. The best performing stocks in the Fund in 2011 include MasterCard, Ralph Lauren, Apple, Yum! Brands and Praxair.Each of these companies exceeded earnings versus the going in expectation mainly due to better than anticipated revenue growth.Companies that detracted from performance include Charles Schwab, Staples, Oracle, Urban Outfitters and NetApp.We sold Staples during 2011 but still have holdings in the other four companies as we expect the factors that led to underperformance in 2011 to be short-term in nature. Outlook We are enthusiastic regarding the prospects for the high quality growth stocks in the Fund’s portfolio.While we are cognizant of the risks that a recession in Europe could create, we believe the combination of expected earnings growth, reasonable valuations, an accommodative Fed and relatively modest returns from other asset classes suggest U.S. equities are an attractive asset class. While there are still a few companies left to report fourth quarter 2011 earnings, aggregate portfolio earnings growth looks like it will come in above 20%, similar to the growth posted in 2010.Looking forward, consensus numbers for the S&P 500 imply a slowdown in earnings growth for 2012.We believe the same will be true for the Fund’s portfolio.However, based on our analytical work, we believe that earnings growth will be positive again in 2012 for both the Fund and the market overall.The current consensus forecast for the S&P 500 implies mid-single digit earnings growth. While the growth in earnings will likely be less robust than previous years, the valuation placed on the Fund’s holdings in aggregate has continued to decline.A year ago we wrote about how the Price/Earnings ratio (P/E)1 of 17 times was attractive relative to history.Today, that number stands at 15 times estimated 2012 earnings, with faster earnings growth (20%+) than price appreciation (1%) for the companies in the Fund’s portfolio during 2011.So it is probably not a surprise that we continue to be excited about the attractive valuation of the portfolio holdings in aggregate. 1The Price-Earnings Ratio (P/E) of a stock is a measure of the price paid for a share relative to the annual net income or profit earned by the firm per share. 1 W.P. Stewart & Co. Growth Fund Annual Report to Shareholders as of December 31, 2011 We can debate the benefit of the Fed’s low rate program, especially for those of you that are savers and are experiencing very low yields on your cash.The Fed appears to stand ready to do whatever they can to stimulate the economy.We generally believe that an accommodative Fed is good for equity markets.With the Fed’s January statement that they would maintain the low rate environment through 2014, we see them refilling the punch bowl for the foreseeable future. The result of the Fed’s policy stance is that returns for traditionally lower risk investments are at historically low levels.Cash yields are still near zero and bond yields are in the 2 – 3% range for 10 – 30 year commitments!I continue to believe the greatest risk in the market today is locking your money up for ten years at a 2% return which I believe will lag inflation and likely most other asset classes including equities.If high quality growth equities come to be seen as low risk, as they have been seen in the past, there could be a meaningful revaluation opportunity for growth stocks. While we are optimistic about the next few years, we remain watchful given what is evolving with European and US governments.In Europe, a number of countries would likely benefit from debt forgiveness and significant austerity programs to manage through the next few years.In the U.S., our problems appear to be further out but I believe the rate of deficit spending needs to be arrested and entitlement programs will likely be cut back.These actions may put stress on consumers and economies in both regions.We have attempted to find companies most insulated from these actions but the impacts will likely be widespread and election year politicking will probably amplify the noise around the issues. In sum, we remain bullish relative to growth equities and the Fund’s portfolio is fully invested at this point.We thank you for your confidence in us and we look forward to reporting on the Fund’s progress as the year develops. James T. Tierney, Jr. Portfolio Manager WPS Advisors, Inc. New York, NY January 2012 Note: The views expressed above reflect those of the Investment Advisor only through the end of the period stated above.The Investment Advisor’s views are subject to change at any time based on market and other conditions.These views are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Past performance is not indicative of future results. Your fund shares can go down in value, so you may lose money by investing in the Fund. The price of the Fund's shares may be more volatile than the price of shares of funds investing in other types of equity securities or in primarily fixed income securities. The price of growth stocks may be particularly volatile. The Fund is a "non-diversified" investment company, which means that the Fund may invest a larger portion of its assets in fewer companies than a diversified investment company. This increases the risks of investing in the Fund since the performance of each stock has a greater impact on the Fund's performance. Past performance is no guarantee of future results. The S&P 500® is the Standard & Poor's Composite Stock Price Index, a widely recognized, unmanaged index of common stock prices. You cannot invest directly in an index. 2 W.P. Stewart & Co. Growth Fund FUND PERFORMANCE at December 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund with a similar investment in the S&P 500 Index over a ten year period.Results include the reinvestment of all dividends and capital gains.The S&P 500 Index is the Standard & Poor's Composite Stock Price Index, a widely recognized, unmanaged index of common stock prices.You cannot invest directly in an index.The index does not reflect expenses, fees or sales charge, which would lower performance. Average Annual Total Returns (for the periods ended December 31, 2011) One Year Three Years Five Years Ten Years W.P. Stewart & Co. Growth Fund 0.82% 14.62% 0.75% 3.00% S&P 500 Index 2.11% 14.11% -0.25% 2.92% Gross and net expense ratios for the Fund were 1.94% and 1.23%, respectively, which are the amounts stated in the prospectus dated April 30, 2011.The Advisor has contractually agreed to limit the Fund's net expense ratio to 1.23% of its total net assets through April 30, 2012 (it will automatically renew for an additional one year period). The performance for the period December 31, 2001 through November 30, 2009, reflects the historical performance of the W.P. Stewart & Co. Growth Fund, Inc., a Maryland corporation (the “Predecessor Fund”).Effective as of the close of business on November 30, 2009, the Predecessor Fund was reorganized into the Fund.The Predecessor Fund and the Fund have identical investment objectives and strategies and are managed by the same investment advisor. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. The Fund's Advisor has agreed to waive its fees and/or reimburse expenses to limit the net expense ratio to 1.23% of its total net assets; absent such agreement, the Fund's returns would have been lower. 3 W.P. Stewart & Co. Growth Fund Fund Expenses – December 31, 2011 (Unaudited) Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees and other Fund expenses.The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. These examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from 7/1/11 to 12/31/11. Actual Expenses The information in the table under the headings “Actual Performance” provides actual account values and actual expenses.You may use the information in these columns, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the appropriate column for your share class, in the row entitled “Expenses Paid during Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the tables under the headings “Hypothetical (5% annual return before expenses)” provides hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (load) or contingent deferred sales charges.Therefore, the information under the headings “Hypothetical (5% annual return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value Expenses Paid During Period* Actual Performance Hypothetical (5% annual return before expenses) $ 1,019.03 * Expenses are equal to the Fund’s annualized expense ratio of 1.23%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the six month period). The expense ratios reflect an expense waiver.Assumes all dividends and distributions were reinvested. 4 W.P. Stewart & Co. Growth Fund Fund Profile December 31, 2011 (Unaudited) The information below gives you a snapshot of the Fund at the end of the reporting period. The Fund is actively managed and the composition of its portfolio will change over time. Portfolio Sectors* % of Fund's Net Assets *For reporting purposes, industry classifications are combined in the Portfolio Sectors chart. For industry classifications, please see the Schedule of Investments. Top Ten Stocks as of December 31, 2011 % of Fund's Net Assets Apple, Inc. 7.3% Mastercard, Inc. - Class A 6.7% Praxair, Inc. 6.5% Yum! Brands, Inc. 6.3% ANSYS, Inc. 5.9% Ralph Lauren Corp. 5.9% Google, Inc. - Class A 5.7% Amphenol Corp. Class A 5.6% Celgene Corp. 4.9% Verisk Analytics, Inc. - Class A 4.8% 5 W.P. Stewart & Co. Growth Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 Number of Shares Value COMMON STOCKS – 98.0% AEROSPACE/DEFENSE EQUIPMENT – 2.7% United Technologies Corp. $ COMMERCIAL SERVICES – 14.3% Accenture PLC - Cl. A Mastercard, Inc. - Cl. A Verisk Analytics, Inc. - Cl. A* COMPUTERS/SOFTWARE – 21.6% ANSYS, Inc.* Apple, Inc.* NetApp, Inc.* Oracle Corp. CONSUMER PRODUCTS – 4.7% Procter & Gamble Co. DRUGS & HEALTHCARE – 9.3% Celgene Corp.* Express Scripts, Inc.* ELECTRONICS – 5.6% Amphenol Corp. - Cl. A FINANCE & BANKING – 9.4% Charles Schwab Corp. IntercontinentalExchange, Inc.* INDUSTRIAL GASES – 6.5% Praxair, Inc. INTERNET – 5.7% Google, Inc. - Cl. A* RESTAURANTS – 6.3% Yum! Brands, Inc. 6 W.P. Stewart & Co. Growth Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 Number of Shares Value COMMON STOCKS (Continued) RETAIL – 11.9% Ralph Lauren Corp. $ Target Corp. Urban Outfitters, Inc.* TOTAL COMMON STOCKS (Cost $13,100,867) Principal Amount Value SHORT-TERM INVESTMENTS – 1.7% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $286,618) TOTAL INVESTMENTS – 99.7% (Cost $13,387,485) Other Assets in Excess of Liabilities – 0.3% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield as of the Fund's period end. See accompanying Notes to Financial Statements. 7 W.P. Stewart & Co. Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2011 Assets: Investments in securities, at value (cost $13,387,485) $ Receivables: Securities sold Fund shares sold 27 Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Due to Advisor Administration fees Custody fees Fund accounting fees Transfer agent fees Trustees fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Net asset value per share [$16,557,157/1,014,609 shares outstanding] $ See accompanying Notes to Financial Statements. 8 W.P. Stewart & Co. Growth Fund STATEMENT OF OPERATIONS For the Year Ended December 31, 2011 Investment Income: Dividends $ Interest 30 Total income Expenses: Advisory fee Administration fees Fund accounting fees Transfer agent fees Registration fees Audit fees Legal fees Chief compliance officer fees Shareholder reporting fees Custody fees Trustees fees and expenses Miscellaneous Insurance fees Total expenses Expenses reimbursed by the Advisor ) Net expenses Net investment loss ) Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 W.P. Stewart & Co. Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2011 December 31, 2010 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations Distributions to shareholders: From net investment income - ) From net realized gains - - Total distributions to shareholders - ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions - Redemption fees 1 Cost of shares repurchased ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of year End of year $ $ Capital Share Transactions: Shares sold Increase in shares from stock split - Shares reinvested - Shares redeemed ) ) Net increase (decrease) from capital share transactions ) See accompanying Notes to Financial Statements. 10 W.P. Stewart & Co. Growth Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each year. Year Ended Decmber 31, Net asset value, beginning of year $ 3 $ 3 $ 3 $ 3 $ 3 Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income - ) - - - From net realized gains - - - ) ) Total distributions - ) - ) ) Remption Fee: - 4 - 4 - 4 - - 4 Net asset value, end of year $ Total return % % % -31.06
